ACCEPTED
                                                                                                     01-14-00868-CR
                                                                                           FIRST COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                In the Court of Appeals for the                                3/15/2015 10:22:23 PM
                                                                                                 CHRISTOPHER PRINE
                                First District Court of Appeals                                               CLERK

                                       No. 01-14-868-CR

                                                   On Appeal from
                                                                            FILED IN -
Ex Parte                                           The 155th District 1st
                                                                      Court              ----
                                                                          COURT OF--APPEALS
                                                                                     - -
                                                   Austin County, Texas HOUSTON, ---- TEXAS
                                                                             ---- MG ----
                                                                                              -
                                                                                 --- I10:22:23
                                                                         3/15/2015     D    --- PM
Stuart Oland Wheeler                                                         ---- VO ------
                                                                         CHRISTOPHER     -- A. PRINE
                                                   Trial Court Cause                ----
                                                                         No. 2014V-0074
                                                                                ---- Clerk
                                    Request for Oral Argument


                                                                               FILED IN
       To Justices Jennings, Higley, and Huddle:                        1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
             Appellant asks again for oral argument. This case     involves important
                                                                        3/16/2015 12:00:00 AM
                                                                        CHRISTOPHER A. PRINE
                                                                                 Clerk
             First Amendment issues that this Court already got wrong once in

             Maloney v. State. Oral argument in support and contest of that

             confessedly bold assertion would likely help this Court avoid the same

             mistake.

       Certificate of Service

             A copy of this notice was served on the District Attorney of Austin

             County, Texas, by the Efile system.

                                                   Respectfully Submitted,
                                                   Bennett & Bennett, Lawyers
                                                   by:

                                                   _________________________
                                                   Mark Bennett
                                                   TBN 00792970
                                                   917 Franklin Street, Fourth Floor
                                                   Houston, Texas 77002
                                                   713.224.1747
                                                   MB@ivi3.com